I   -                                                                          i
                                                                            _ .x
                                a.
    I ~




                       THE           ATNBRNEY                   GENERAL
                                           OF%?lEXAS
                                        AUSTIN,     TEXAS      78711

                                             February       15, 1973



          Honorable Joe Max Shelton                             Opinion No.        H-11
          Grayson County Attorney
          104 S. Crockett                                       Re:    Under present      law,   can the
          Sherman,  Texas   75090                                      Grayson County Commis s -
                                                                       ioners Court legally amend
                                                                       the 1973 County Budget and
                                                                       allow a blanket increase in
                                                                       salaries  of county employees,
          Dear   Mr.   Shelton:                                        effective January 1, 1973?

                Mr. W. 0. Williams,    County Auditor of Grayson County,                         has asked
          you to secure our written opinion to the following question:

                                  “Under the present law, can the Grayson
                           County Commissioners     Court legally amend the
                           1973 County Budget and allow a blanket increase
                           in salaries  of county employees,  effective
                           January 1, 1973?”

                Mr. Williams   advises that the 1973 budget was filed July 31, 1972,
          and adopted by the Commissioners     Court on August 17, 1972, at which
          time the Commissioners     Court could not foresee  enough revenue to in-
          clude an employee  salary increase.    Since that time Grayson County has
          been the recipient of funds under the Federal Revenue Sharing Law and
          there are funds available for salary raises.

                 Mr. Williams  was concerned about the apparent conflict between
          Article 3912k, Section 2(a), Vernon’s   Texas Civil Statutes, and Article
          689a-11,  Vernon’s  Texas Civil Statutes.

                 Article     689a-11,     V. T. C. S. , provides       that the commissioners        court
          shall hold a budget hearing             subsequent to August 15 and prior          to setting
          the tax levy in September.              It also provides that:




                                                       -45-
Honorable   Joe Max Shelton,       page 2       (H-11)



                       11
                        .  . . emergency    expenditures, in case of
                grave public necessity,   to meet unusual and unfore-
                seen conditions which would not, by reasonably
                diligent thought and attention,  have been included
                in the original budget, may from time to time be
                authorized by the Court as amendments      to the
                original budget.  . . .‘I

      Article     689a-20    provides,   in part:

                       “Nothing contained in this Act shall be con-
                strued as precluding the Legislature   for making
                changes in the budget for state purposes or pre-
                vent the County Commissioners’    Court from making
                changes in the budget for county purposes . . .I’

        The reported cases have little to say about Article 689a-20.      Article
689a-llhas   been before the courts for interpretation.    Ganeralljr, they
have held that its provisions   must be met and that the circumstances
must show “unusual and unforeseen      conditions”,‘grave   public necessity”,
etc.   Bexar County v. Hatley,    136 Tex. 354, 150 S.W.2d 980 (1940);
Guerra v. McClellan,     243 S.W.2d 715 (Tex. Civ. App. San Antonio,    1951,
no writ history).

       In most situations amendments    to a county budget will have to meet
the requirements    of Article 689a-11,  V. T. C. S. Whether circumstances
exist which will warrant an amendment to the budget will be a question of
fact in each case.

      However,   as to salaries of county officers and employees,    the rule
has been impliedly amended by the enactment,      in 1971, of Article 3912k,
which provides,   in part:

                       “Section 1. Except as otherwise provided by
                 this Act and subject to the limitations   of this Act
                the commissioners     court of each county shall fix
                the amount of compensation,     office expense,    travel
                 expense,  and all other allowances    for county and




                                         -46-
          -   _
         .-                                                                :
                                                                           I
,
    .’




              Honorable    Joe Max Shelton,      page 3        (H-l   1)




                            precinct officials and employees   who are paid
                            wholly from county funds, but in no event shall
                            such salaries   be set lower than they exist at
                            the effective date of this Act. ”

                                    “Section 2(a), The salaries,    expenses,  and
                            other allowances    of elected county and precinct
                            officers   shall be set each year during the regular
                            budget hearing and adoption proceedings       on giving
                            notice as provided by this Act.      . . ”

                      This statute has not been the subject of construction        by the courts.
              However,    it is a well recognized     rule of statutory construction    that the
              granting of an expressed      power by the Legislature     gives with it, by
              necessary    implication,   every other power necessary        and proper to the
              execution of the power expressly        granted.   Terre11 v. Sparks,     104 Tex.
191, 135 S.W. 519 (1911); Moon v. Allred,          277 S.W. 787 (Tex.Civ.
              App. 1925, error dism. ). Following these authorities            it has been the
              consistent   interpretation   of this office that, where the Legislature      has
              authorized    county commissioners       to fix or raise salaries   for county
              officials and employees,      the commissioners      court has the implied
              power to amend the county budget for the purpose of authorizing            the
              payment of such salaries.        Attorney General Opinions V-857(1949);
              C-505( 1965); and M-436( 1969).

                     Section 1 of Article 3912k gives to the commissioners          court auth-
              ority to fix all county salaries,    for elected officials and employees
              alike, provided they are paid wholly from county funds.         Section 2,
              which applies only to elected county and precinct officers,        requires that
              their salaries    be ,set during the regular budget hearing.     The absence
              of any such restriction     regarding the fixing of non:elected   employees’
              salaries  indicates that salaries    of employees   other than elected county
              and precinct officers may be fixed at times other than during the regular
              budget hearing.      To the extent that this is inconsistent  with Article
              689a-11,    Article 3912k furnishes    an implied exception thereto.       Lane v.
              State, 305 S.W.2d 595 (Tex. Crim. , 1957); City of Marshall         v. State
              Bank, 127 S.W. 1083 (Tex.Civ.App.,         1910, error ref. n.r.e.);     53
              GJur.       2d 162,   Statutes   5 111.




                                                        -47-
Honorable   Joe Max Shelton,      page 4        (H-l 1)




        We therefore answer the first part of your question that the Gray-
son County Commissioners     Court may amend the county’s 1973 budget
and allow an increase in the salaries   of county employees  other than
elected county or precinct officers.    As to elected county and precinct
officers,  any increases in their salaries  must await budget hearings
for the next fiscal   year.

        Your letter to us, dated January 1, 1973, asked if the raises
could be given effective as of that date.       It is our opinion that any
salary increases    authorized by the commissioners         court must operate
prospectively    and not retroactively.     Article 3, Section 53, Constitution
of Texas; Pierson v. Galveston        County, 131 S.W.Zd 27’(Tex. Civ. App;,
Austin,   1939, no writ history);    Fausett v. King, 470 S.W.2d 770 (Tex.
Civ.App.    , El Paso,  197 1, no writ history).

                                  -SUMMARY                 -

                    Pursuant to the provisions   of Article 3912k the
             Grayson County Commissioners        Court may amend its
             1973 Budget to allow an increase in the salaries    of
             non-elected    employees,  such increase to be effective
             at the time of its adoption or thereafter but not
             retroactively.

                                                    Very   truly yours,




                                                    JOHN L. HILL
                                           c/       Attorney General      of Texas

APPROVED:




DAVID M. KENDALL,             Chairman
Opinion Committee

                                         -48-